WANAMAKER, J.
1. All statutes relating to procedure are remedial in their nature and should be liberally construed and applied to effect their respective purposes.
2. A cause of action for personal injury survives the death of the injured party, and all the rights, privileges, incidents and options which the injured party may have had in his life-time insure to the benefit of his personal representatives or next of kin, respectively, unless the statutes clearly provide otherwise.
Judgment affirmed.
Marshall, C. J., Robinson, Matthias, Day and Allen, JJ., concur.